Case 2:20-cv-11575-MCS-JC Document 1 Filed 12/23/20 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
 9                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
10
11
       Nehemiah Kong                           Case No.
12
                 Plaintiff,
13                                             Complaint For Damages And
         v.                                    Injunctive Relief For Violations
14                                             Of: Americans With Disabilities
       T-A Properties, LTD., a Limited         Act; Unruh Civil Rights Act
15     Partnership, a California Limited
       Partnership;
16     Autozone West LLC, a Nevada
       Limited Liability Company
17
                 Defendants.
18
19
           Plaintiff Nehemiah Kong complains of T-A Properties, LTD., a Limited
20
     Partnership, a California Limited Partnership; Autozone West LLC, a Nevada
21
     Limited Liability Company; and alleges as follows:
22
23
       PARTIES:
24
       1. Plaintiff is a California resident with physical disabilities. He is a
25
     paraplegic who suffers from post-polio syndrome. He uses a wheelchair for
26
     mobility. He has a specially equipped van with a ramp that deploys out of the
27
     passenger side of his van.
28
       2. Defendant T-A Properties, LTD., a Limited Partnership owned the real

                                           1

     Complaint
Case 2:20-cv-11575-MCS-JC Document 1 Filed 12/23/20 Page 2 of 7 Page ID #:2




 1   property located at or about 1361 W 190th St, Gardena, California, in July
 2   2020.
 3     3. Defendant T-A Properties, LTD., a Limited Partnership owns the real
 4   property located at or about 1361 W 190th St, Gardena, California, currently.
 5     4. Defendant Autozone West LLC owned AutoZone located at or about
 6   1361 W 190th St, Gardena, California, in July 2020.
 7     5. Defendant Autozone West LLC owns AutoZone (“Store”) located at or
 8   about 1361 W 190th St, Gardena, California, currently.
 9     6. Plaintiff does not know the true names of Defendants, their business
10   capacities, their ownership connection to the property and business, or their
11   relative responsibilities in causing the access violations herein complained of,
12   and alleges a joint venture and common enterprise by all such Defendants.
13   Plaintiff is informed and believes that each of the Defendants herein is
14   responsible in some capacity for the events herein alleged, or is a necessary
15   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
16   the true names, capacities, connections, and responsibilities of the Defendants
17   are ascertained.
18
19     JURISDICTION & VENUE:
20     7. The Court has subject matter jurisdiction over the action pursuant to 28
21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
23     8. Pursuant to supplemental jurisdiction, an attendant and related cause
24   of action, arising from the same nucleus of operative facts and arising out of
25   the same transactions, is also brought under California’s Unruh Civil Rights
26   Act, which act expressly incorporates the Americans with Disabilities Act.
27     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
28   founded on the fact that the real property which is the subject of this action is


                                            2

     Complaint
Case 2:20-cv-11575-MCS-JC Document 1 Filed 12/23/20 Page 3 of 7 Page ID #:3




 1   located in this district and that Plaintiff's cause of action arose in this district.
 2
 3     FACTUAL ALLEGATIONS:
 4     10. Plaintiff went to the Store in July 2020 with the intention to avail
 5   himself of its goods and to assess the business for compliance with the
 6   disability access laws.
 7     11. The Store is a facility open to the public, a place of public
 8   accommodation, and a business establishment.
 9     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
10   to provide wheelchair accessible parking in conformance with the ADA
11   Standards as it relates to wheelchair users like the plaintiff.
12     13. The Store provides parking to its customers but fails to provide
13   wheelchair accessible parking spaces.
14     14. The problem that plaintiff encountered is that the access aisles have
15   faded to the point that customers park in the old, faded access aisles with
16   impunity. The access aisles have been allowed to fade badly that no longer
17   alerts or serves persons with disabilities.
18     15. Plaintiff believes that there are other features of the parking that likely
19   fail to comply with the ADA Standards and seeks to have fully compliant
20   parking available for wheelchair users.
21     16. On information and belief, the defendants currently fail to provide
22   wheelchair accessible parking.
23     17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
24   personally encountered these barriers.
25     18. As a wheelchair user, the plaintiff benefits from and is entitled to use
26   wheelchair accessible facilities. By failing to provide accessible facilities, the
27   defendants denied the plaintiff full and equal access.
28     19. The failure to provide accessible facilities created difficulty and


                                               3

     Complaint
Case 2:20-cv-11575-MCS-JC Document 1 Filed 12/23/20 Page 4 of 7 Page ID #:4




 1   discomfort for the Plaintiff.
 2     20. The defendants have failed to maintain in working and useable
 3   conditions those features required to provide ready access to persons with
 4   disabilities.
 5     21. The barriers identified above are easily removed without much
 6   difficulty or expense. They are the types of barriers identified by the
 7   Department of Justice as presumably readily achievable to remove and, in fact,
 8   these barriers are readily achievable to remove. Moreover, there are numerous
 9   alternative accommodations that could be made to provide a greater level of
10   access if complete removal were not achievable.
11     22. Plaintiff will return to the Store to avail himself of its goods and to
12   determine compliance with the disability access laws once it is represented to
13   him that the Store and its facilities are accessible. Plaintiff is currently deterred
14   from doing so because of his knowledge of the existing barriers and his
15   uncertainty about the existence of yet other barriers on the site. If the barriers
16   are not removed, the plaintiff will face unlawful and discriminatory barriers
17   again.
18     23. Given the obvious and blatant nature of the barriers and violations
19   alleged herein, the plaintiff alleges, on information and belief, that there are
20   other violations and barriers on the site that relate to his disability. Plaintiff will
21   amend the complaint, to provide proper notice regarding the scope of this
22   lawsuit, once he conducts a site inspection. However, please be on notice that
23   the plaintiff seeks to have all barriers related to his disability remedied. See
24   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
25   encounters one barrier at a site, he can sue to have all barriers that relate to his
26   disability removed regardless of whether he personally encountered them).
27
28   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS


                                               4

     Complaint
Case 2:20-cv-11575-MCS-JC Document 1 Filed 12/23/20 Page 5 of 7 Page ID #:5




 1   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 2   Defendants.) (42 U.S.C. section 12101, et seq.)
 3     24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 4   again herein, the allegations contained in all prior paragraphs of this
 5   complaint.
 6     25. Under the ADA, it is an act of discrimination to fail to ensure that the
 7   privileges, advantages, accommodations, facilities, goods and services of any
 8   place of public accommodation is offered on a full and equal basis by anyone
 9   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
10   § 12182(a). Discrimination is defined, inter alia, as follows:
11            a. A failure to make reasonable modifications in policies, practices,
12                or procedures, when such modifications are necessary to afford
13                goods,    services,    facilities,   privileges,    advantages,   or
14                accommodations to individuals with disabilities, unless the
15                accommodation would work a fundamental alteration of those
16                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
17            b. A failure to remove architectural barriers where such removal is
18                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
19                defined by reference to the ADA Standards.
20            c. A failure to make alterations in such a manner that, to the
21                maximum extent feasible, the altered portions of the facility are
22                readily accessible to and usable by individuals with disabilities,
23                including individuals who use wheelchairs or to ensure that, to the
24                maximum extent feasible, the path of travel to the altered area and
25                the bathrooms, telephones, and drinking fountains serving the
26                altered area, are readily accessible to and usable by individuals
27                with disabilities. 42 U.S.C. § 12183(a)(2).
28     26. When a business provides parking for its customers, it must provide


                                             5

     Complaint
Case 2:20-cv-11575-MCS-JC Document 1 Filed 12/23/20 Page 6 of 7 Page ID #:6




 1   accessible parking.
 2     27. Here, accessible parking has not been provided in conformance with
 3   the ADA Standards.
 4     28. The Safe Harbor provisions of the 2010 Standards are not applicable
 5   here because the conditions challenged in this lawsuit do not comply with the
 6   1991 Standards.
 7     29. A public accommodation must maintain in operable working condition
 8   those features of its facilities and equipment that are required to be readily
 9   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
10     30. Here, the failure to ensure that the accessible facilities were available
11   and ready to be used by the plaintiff is a violation of the law.
12
13   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
14   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
15   Code § 51-53.)
16     31. Plaintiff repleads and incorporates by reference, as if fully set forth
17   again herein, the allegations contained in all prior paragraphs of this
18   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
19   that persons with disabilities are entitled to full and equal accommodations,
20   advantages, facilities, privileges, or services in all business establishment of
21   every kind whatsoever within the jurisdiction of the State of California. Cal.
22   Civ. Code §51(b).
23     32. The Unruh Act provides that a violation of the ADA is a violation of the
24   Unruh Act. Cal. Civ. Code, § 51(f).
25     33. Defendants’ acts and omissions, as herein alleged, have violated the
26   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
27   rights to full and equal use of the accommodations, advantages, facilities,
28   privileges, or services offered.


                                              6

     Complaint
Case 2:20-cv-11575-MCS-JC Document 1 Filed 12/23/20 Page 7 of 7 Page ID #:7




 1      34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 2   discomfort or embarrassment for the plaintiff, the defendants are also each
 3   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 4   (c).)
 5
 6             PRAYER:
 7             Wherefore, Plaintiff prays that this Court award damages and provide
 8   relief as follows:
 9           1. For injunctive relief, compelling Defendants to comply with the
10   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
11   plaintiff is not invoking section 55 of the California Civil Code and is not
12   seeking injunctive relief under the Disabled Persons Act at all.
13           2. Damages under the Unruh Civil Rights Act, which provides for actual
14   damages and a statutory minimum of $4,000 for each offense.
15           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
16   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
17
     Dated: December 16, 2020             CENTER FOR DISABILITY ACCESS
18
19
20
21                                        By: _______________________
22                                              Russell Handy, Esq.
                                                Attorney for plaintiff
23
24
25
26
27
28


                                                7

     Complaint
